  Case: 2:17-cr-00146-ALM Doc #: 136 Filed: 10/21/19 Page: 1 of 1 PAGEID #: 2455



                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE SOUTHERN DISTRICT OF OHIO
                                            EASTERN DIVISION


United States of America,

                           Plaintiff,                                  NOTICE

vs.                                                                    Case No. CR2-17-146(1«&2)
                                                                       JUDGE MARBLEY

Darreli L. Bryant
Gifty Kusi,

                           Defendants,

         TAKE NOTICE that a proceeding in this case has beenset for the place date,and time set
forth below:


Place:            UNITED STATES DISTRICT COURT                         COURTROOM # 1
                  319 U.S. Courthouse
                  85 Marconi Boulevard                                 November 26,2019 @ 9:00 A.M.
                  Columbus OH 43215                                    **If an interpreter is needed, please
                                                                       notify ASAP**

TYPE OF PROCEEDING:                 SENTENCING
**MANDATORY BRIEFING REOUIREMENT;** Counsel are to submit sentencing
memoranda within one (1) week of the date of this Notice 0- Said memoranda shall address,
inter alia, the applicability of the factors set forth in 18 U.S.C. §3553(a) and the bases for any
proposed upward or downward variance from the applicable advisory guidelines. The
memoranda shall not exceed ten (10) pages, except by leave ofCourt. Reply memoranda, while
not necessary, shall be filed not less than three (3) days prior to the sentencing hearing. Reply
memoranda shall not exceed five (5) pages, except by leave of Court.
                                                                       ALGENON L. MARBLEY
                                                                       United States District Judge
DATE: October 21,2019



                                                                       (By) BettyX.
                                                                             lettyX. Clark, Deputy Clerk
                                                                       (614)719-3265

TO:      , Esq., 303 Marconi Blvd., Ste. 200Columbus OH 43215
          ,Esq., St., Columbus OH 43215
          U.S. Pretrial Services, U.S. Courthouse, Columbus OH 43215
          U.S. Probation, U.S. Courthouse, Columbus OH 43215
          U.S. Marshal, U.S. Courthouse, Columbus OH 43215
